 



Exhibit 10.1

 

MMA Capital Management, LLC

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is effective of the 10th day of
July, 2015, by and between MMA Capital Management, LLC, a Delaware limited
liability company (“Employer”) and David C. Bjarnason (“Employee”).

 

WHEREAS, Employer is engaged in the business of providing real estate finance
services, with a particular emphasis on the multi-family housing segment;

 

WHEREAS, Employee has particular skill and experience as Chief Financial Officer
for businesses of the type in which the Employer primarily engages; and

 

WHEREAS, Employer and Employee desire to enter into an employment relationship,
the terms of which are to be set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Employer and Employee
hereby agree as follows:

 

1.           Employment and Duties. Employer agrees to hire Employee, and
Employee agrees to be employed by Employer, initially as Executive Vice
President and subsequently as Chief Financial Officer (“CFO”) effective the day
after the filing of the Employer’s second quarter 10-Q, on the terms and
conditions provided in this Agreement. Employee shall perform the duties and
responsibilities reasonably determined from time to time by the Board of
Directors (“Board”) of the Employer consistent with the types of duties and
responsibilities typically performed by a person serving as CFO of businesses
similar to that of Employer. Employee agrees to devote Employee’s best efforts
and full time attention and skill in performing the duties of this position.
Provided that such activity shall not violate any provision of this Agreement
(including the noncompetition provisions of Section 8 below) or materially
interfere with his/her performance of Employee’s duties hereunder, nothing
herein shall prohibit Employee (a) from engaging in charitable, civic, fraternal
or trade group activities, or (b) from investing in other non-competitive
entities or business ventures.

 

2.           Compensation. As compensation for performing the services required
by this Agreement, and during the term of this Agreement, Employee shall be
compensated as follows:

 

(a)          Base Compensation. Employer shall pay to Employee a salary (“Base
Compensation”) at the annual rate of $400,000 for calendar years 2015 and 2016,
$440,000 for calendar year 2017 and $480,000 for calendar year 2018, payable in
accordance with the general policies and procedures of Employer for payment of
salaries to executive personnel in substantially equal installments, subject to
withholding for applicable federal, state and local taxes. Increases in Base
Compensation, if any, shall be determined by the Compensation Committee of the
Board of Directors (the “Board”). During the term of this Agreement, Employee’s
annual Base Compensation shall not be reduced below the initial Base
Compensation set forth above.

 

(b)          Incentive Compensation. In addition to Employee’s Base
Compensation, Employee shall be eligible to receive additional compensation
(“Incentive Compensation”). The Employee’s Incentive Compensation for calendar
year 2015 will be $200,000 and in subsequent calendar years will be up to 70
percent of Base Compensation, pursuant to this Agreement payable in cash,
shares, options or otherwise as determined by the Compensation Committee based
on individual and company performance.

 

3.           Employee Benefits. During the Term of this Agreement, Employee and
his/her eligible dependents shall have the right to participate in any
retirement, pension, insurance, health or other benefit plan or program adopted
by Employer (or in which Employer participates) to the same extent as any other
officer of the Employer, subject, in the case of a plan or program, to all of
the terms and conditions thereof, and to any limitations imposed by law.

 

4.           Vacation, Sickness and Leaves of Absence. Employee shall be
entitled to the normal and customary amount of paid vacation provided to
officers of Employer, but in any event not more than five (5) weeks paid
vacation during each fiscal year. Employee shall provide Employer with
reasonable notice of anticipated vacation dates. Any vacation days not taken in
a given year shall not accrue and carryover from year to year. In addition,
Employee shall be entitled to such sick leave and holidays, with pay, as
Employer provides to other officers. Unused sick leave shall not be carried
forward or compensated upon termination of employment.

 

 

 

  

5.           Expenses. Employee shall be entitled to receive, within a
reasonable period of time after Employee has delivered to Employer an itemized
statement thereof, and after presentation of such invoices or similar records as
the Employer may reasonably require, reimbursement for all necessary and
reasonable expenses incurred by Employee in connection with the performance of
his/her duties.

 

6.           Term. The term of this Agreement shall be for three (3) years (the
“Term”), commencing on August 3, 2015 (the “Effective Date”) and ending on
August 2, 2018. The term of this Agreement in effect at any given time is herein
referred to as the “Term”. Any termination of this Agreement shall be subject to
Section 7 below.

 

7.           Termination and Termination Benefits.

 

(a)          Termination by Employer.

 

(i)          Without Cause. Employer may terminate this Agreement and Employee’s
employment at any time upon ninety (90) days prior written notice to Employee,
during which period Employer shall have the option to require Employee to
continue to perform his duties under this Agreement. Employee shall be paid (at
a time consistent with the payment terms for compensation under this Agreement)
his Base Compensation and all other benefits to which he is entitled under this
Agreement up through the effective date of termination. In addition, Employee
shall become fully vested in any and all outstanding or deferred share awards,
share options or other type of award made to Employee but not yet vested at the
time of such termination under the Employer’s Share Incentive Plans.

 

(ii)         With Cause. Employer may terminate this Agreement with “Cause” upon
written notice to Employee. In such event, Employee shall be paid (at a time
consistent with the payment terms for compensation under this Agreement) his/her
Base Compensation and all other benefits to which he/she is entitled under this
Agreement up through the effective date of termination. For purposes of this
Section, termination for “Cause” shall mean (A) acts or omissions by the
Employee with respect to the Employer which constitute intentional misconduct or
a knowing violation of law; (B) receipt by the Employee, in knowing violation of
the law, of more than de minimis money, property or services from the Employer
or from another person dealing with Employer in violation of law or this
Agreement, provided, however that inadvertent expense account errors shall not
constitute a violation of this clause, (C) breach by Employee of the
noncompetition provisions of this Agreement, (D) breach by the Employee of
his/her duty of loyalty to the Employer as set forth in the policy statements of
Employer, (E) gross negligence by the Employee in the performance of his/her
duties, (F) repeated failure by Employee to perform services that have been
reasonably requested of him by the Board and that are ordinarily within the
scope of Employee’s duties, (G) unappealable conviction of a crime (other than
traffic violations). Before terminating Employee’s employment for Cause under
clauses (A) – (G) above, Employer will specify in writing to Employee the nature
of the act, omission, refusal or failure that it deems to constitute Cause.

 

(iii)        Disability. If due to illness, physical or mental disability, or
other incapacity, Employee shall fail to perform the duties required by this
Agreement, Employer may terminate this Agreement upon 30 days written notice to
Employee. In such event, Employee shall be paid (at a time consistent with the
payment terms for compensation under this Agreement) his Base Compensation and
receive all benefits owing to him under this Agreement through the effective
date of termination. In addition, Employee shall become fully vested in any and
all outstanding restricted or deferred share awards, share options or other type
of award made to Employee, but not yet vested at the time of such termination
under the Employer’s Share Incentive Plans. Employee shall be considered
disabled under this paragraph if he is unable to work due to disability for a
total of 120 or more business days during any 12-month period. Nothing in this
paragraph shall be construed to limit Employee’s rights to the benefits of any
disability insurance policy provided by Employer and this Section shall not be
construed as varying the terms of any such policy in any manner adverse to
Employee.

 

(iv)        Change in Control. Notwithstanding the foregoing, any termination of
Employee during the first six (6) months following a Change in Control shall be
deemed to be without Cause for all purposes under this Agreement, unless the
reason for such termination is a violation of Section 7(a)(ii)(A), (B), (C) or
(G). As used herein, Change in Control shall have the meaning given such term in
the MMA Capital Management, LLC 2010 Share Incentive Plan; provided, however,
that this Section 7(a)(iv) shall not apply to any Change in Control approved by
the Board of Directors of the Company as constituted immediately prior to the
date such Change in Control occurs, or is deemed to occur (whichever is
earlier).

 

 

 

  

(b)          Termination by Employee. Employee may terminate this Agreement for
good reason upon 30 days prior written notice to Employer. In such event,
Employee shall be paid (at a time consistent with the payment terms for
compensation under this Agreement) his Base Compensation and shall receive all
benefits through the date of termination. Employee shall become fully vested in
any and all outstanding restricted or deferred share awards, share options or
other type of award made to Employee, but not yet vested at the time of such
termination under the Employer’s Share Incentive Plans. Employee shall have
“good reason” to terminate his/her employment if (i) Employee’s Base
Compensation, as in effect at any given time, shall be reduced without
Employee’s consent, (ii) Employer shall fail to provide any of the material
payments or benefits provided for under this Agreement; (iii) Employer shall
require Employee to take any action which would be a violation of federal, state
or local criminal law. Notwithstanding the foregoing provisions of the
definition of “good reason”, (i) good reason shall not be deemed to exist unless
the Employee provides notice of the good reason event or condition within 60
days of the occurrence of such event or condition; and (ii) if there exists
(without regard to this clause (ii)) an event or condition that constitutes good
reason, the Employer shall have 30 days from the date that notice of such a
termination is given to cure such event or condition and, if the Employer does
so, such event or condition shall not constitute good reason under the
Agreement.

 

(c)          Termination Compensation for Termination Without Cause or for Good
Reason. In the event of a termination of this Agreement prior to the end of the
Term, pursuant to Section 7(a)(i), 7(a)(iii) or 7(b), Employer, in addition to
the Base Compensation and benefits (if any) payable as provided in such
sections, shall pay to Employee additional compensation (“Termination
Compensation”) of $650,000. Subject to Section 10(f), Termination Compensation
shall be paid in four equal quarterly payments beginning on the first day of the
first calendar month following the termination date. In addition, Employee shall
become fully vested in any and all outstanding deferred share awards, share
options or any other type of award made to Employee.

 

(d)          Death Benefit. Notwithstanding any other provision of this
Agreement, this Agreement shall terminate on the date of Employee’s death. In
such event, Employee’s estate shall be paid $500,000. To the extent of any
insurance carried by Employer on Employee’s life, the death benefit shall be
payable in a lump sum within five (5) business days of Employer’s receipt of the
insurance proceeds; twenty-five percent (25%) of any portion of the death
benefit not covered by insurance shall be paid immediately upon the Employee’s
death, but in no event later than 90 days following the date of such death, and
the remaining seventy-five percent (75%) of the Death Benefit shall be paid in
equal installments payable on the first day of each calendar quarter following
Employee’s death. Employer shall carry as much life insurance on Employee’s life
as the Board may from time to time determine. In addition, upon Employee’s
death, all outstanding restricted or deferred share awards, share options or
other type of award made to Employee, but not yet vested at the time of death
under the Employer’s Share Incentive Plans shall be considered vested and paid
out to Employee’s estate.

 

8.           Covenant Not to Compete.

 

(a)          Noncompetition. From and after the Effective Date and continuing
for the longer of (i) twelve (12) months following the expiration or termination
of this Agreement or (ii) the remainder of the Term of this Agreement, Employee
shall not without the prior written consent of the Board (w) become employed by,
or undertake to work for, directly or indirectly, whether as an advisor,
principal, agent, partner, officer, director, employee, shareholder, associate
or consultant of or to, any person, partnership, corporation or other business
entity which is in the business of investing in or providing Asset Management
services on debt and equity investments in multifamily real estate, (x) solicit
any employee of Employer to change employment or (y) solicit any client,
customer or investor of Employer or any of its subsidiaries which closed (in any
capacity) a transaction with Employer or any of its subsidiaries during the
thirty-six (36) months preceding Employee’s termination, or (z) disclose
proprietary or confidential information of the Employer or its subsidiaries,
including without limitation, tax, deal structuring, pricing, customer, client,
revenue, expense, or other similar information; provided, however, if Employer
terminates Employee without cause under Section 7(a)(i) or as a result of a
disability under Section 7(b), clause (w) of this paragraph (a) shall not apply.

 

(b)          Reasonable Restrictions. Employee acknowledges that the
restrictions of subparagraph (a) above are reasonable, fair and equitable in
scope, term and duration, are necessary to protect the legitimate business
interests of Employer, and are a material inducement to Employer to enter into
this Agreement. Employer and Employee both agree that in the event a court shall
determine any portion of the restrictions in subparagraph (a) are not
reasonable, the court may change such restrictions, including without limitation
the geographical restrictions and the duration restrictions, to reflect a
restriction which the court will enforce as reasonable.

 

(c)          Specific Performance. Employee acknowledges that the obligations
undertaken by him/her pursuant to this Agreement are unique and that if Employee
shall fail to abide by any of the restrictions set forth in subparagraph (a),
Employer will suffer harm for which there is no adequate remedy at law. Employee
therefore confirms that Employer shall have the right, in the event of a
violation of subparagraph (a), to injunctive relief to enforce the terms of this
Section 8 in addition to any other remedies available at law or in equity.

 

 

 

  

9.           Indemnification and Liability Insurance. Employer hereby agrees to
defend, indemnify and hold Employee harmless, to the maximum extent allowed by
law, from any and all liability for acts or omissions of Employee performed in
the course of Employee’s employment (or reasonably believed by Employee to be
within the scope of his/her employment). Employer shall at all times carry
Director and Officer liability insurance in commercially reasonable amounts, but
in any event not less than Five Million Dollars ($5,000,000).

 

10.         Miscellaneous.

 

(a)          Complete Agreement. This Agreement constitutes the entire agreement
among the parties with respect to the matters set forth herein and supersedes
all prior understandings and agreements between the parties as to such matters.
No amendments or modifications shall be binding unless set forth in writing and
signed by both parties.

 

(b)          Successors and Assigns. Neither party may assign its rights or
interest under this Agreement without the prior written consent of the other
party, except that Employer’s interest in this Agreement may be assigned to a
successor by operation of law or to a purchaser purchasing substantially all of
Employer’s business, and Employee’s benefits under this Agreement may be
assigned by operation of law to Employee’s heirs, devisees and personal
representatives. This Agreement shall be binding upon and shall inure to the
benefit of each of the parties and their respective permitted successors and
assigns.

 

(c)          Severability. Each provision of this Agreement is severable, such
that if any part of this Agreement shall be deemed invalid or unenforceable, the
balance of this Agreement shall be enforced so as to give effect as to the
intent of the parties.

 

(d)          Representations of Employer. Employer represents and warrants to
Employee that it has the requisite limited liability company power to enter into
this Agreement and perform the terms hereof and that the execution, delivery and
performance of this Agreement have been duly authorized by all appropriate
company action.

 

(e)          Construction. This Agreement shall be governed in all respects by
the internal laws of the State of Maryland (excluding reference to principles of
conflicts of law). As used herein, the singular shall include the plural, the
plural shall include the singular, and the use of any pronoun shall be construed
to refer to the masculine, feminine or neuter, all as the context may require.

 

(f)          Compliance with Section 409A. Notwithstanding any other provision
in this Agreement to the contrary, the Employee shall not be entitled to any
payment pursuant to this Agreement prior to the earliest date permitted under
Section 409A of the Code. To the extent that any severance amount payable in
this Agreement constitutes deferred compensation that is subject to Section 409A
of the Code, payments shall commence on the first day of the first calendar
month following the Employee’s “Separation form Service”, as defined below. To
the extent such payments are required to be delayed six months pursuant to the
special rules of Section 409A of the Code related to “specified employees,” each
affected payment shall be delayed until six months after the Employee’s
termination of employment, with the first such payment being a lump sum equal to
the aggregate payments the Employee would have received during such six-month
period if no payment delay had been imposed. Any such delayed payments or
distributions shall be paid to the Employee on the first business day of the
seventh month following the Employee’s termination of employment. A “Separation
from Service” means an anticipated permanent reduction in the level of services
performed by the Employee to 20% or less of the average level of services
performed by the Employee over the immediately preceding 36 month period (or the
full period during which the Employee performed services for the Employer, if
that is less than 36 months) (treating all members of the controlled group of
corporations or group of trades or business under common control with the
Employer as a single employer for this purpose).

 

(g)          Other Awards, Options or Equity Based Compensation. To the extent
Employee shall become vested in outstanding deferred share awards, options or
other equity-based compensation in connection with certain terminations of
employment, unless otherwise specified in this Agreement, such awards shall
remain payable or exercisable under the terms of the applicable award agreement.

 

(h)          Notices. All notices required or permitted under this Agreement
shall be in writing and shall be deemed given on the date sent if delivered by
hand or by facsimile, and on the next business day if sent by overnight courier
or by United States mail, postage prepaid, to each party at the following
address (or at such other address as a party may specify by notice under this
section):

 


 

 

  

If to Employer:

 

MMA Capital Management, LLC
621 East Pratt Street, Suite 600




Baltimore, Maryland 21202
Facsimile: (410) 727-5387
Attention: Chairman of the Board

 

If to Employee:

 

David C. Bjarnason

304 Virginia Avenue

Alexandria, VA 22302

 

(i)          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one instrument.

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Agreement as of the date and year written below.

 

WITNESS: EMPLOYER:       MMA CAPITAL MANAGEMENT, LLC           By: /s/ Jeffrey
T. Muller     Name: Jeffrey T. Muller     Title: Senior Vice President     Date:
07/10/2015           EMPLOYEE:             /s/ David C. Bjarnason     David C.
Bjarnason             Date: 07/10/2015

 

 

